                                         WENIG SALTIEL LLP
                                                 ATTORNEYS AT LAW
                                           26 COURT STREET - SUITE 1200
                                            BROOKLYN, NEW YORK 11242
                                              PHONE: (718) 797-5700
                                               FAX: (718) 522-0356
                                             EMAIL: INFO@LTATTORNEYS.COM
    MERYL L. WENIG                                                                 MARVIN BEN ARON
  JEFFREY L. SALTIEL*                                                             ANGELYN D. JOHNSON
           -------                                                                CHARLES FINKELSTEIN
  HOWARD BONFIELD                                                                   LEOPOLD GROSS
 DAVID E. BROOKSTONE                                                              CHARLES L. MESTER*
  SEHZAD SOOKLALL                                                                        --------
           --------                                                                    OF COUNSEL
  DAN M. BLUMENTHAL
     SPECIAL COUNSEL
           --------
    *ADMITTED IN NY & NJ


                                                             May 27, 2020


Hon. Margo K. Brodie, USDJ
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                           Re:   Miss Jones LLC v. Arcello, Lance
                                 Docket #17-CV-00895
Dear Judge Brodie:

       Our firm represents Defendant Lance Arcello in the above-referenced residential mortgage
foreclosure action. We write to respectfully request a telephone conference to discuss a means by
which to stay Defendants’ payment obligations under the Settlement Agreement until 90 days after
the Governor’s Executive Order is lifted.

         Pursuant to the Settlement Agreement, on or before June 10, 2020, Defendant is required to
pay to Plaintiff a Discounted Payoff in the sum of $190,809.68. The Settlement Agreement provides
further that, in the event of Defendant’s nonpayment by the June 10, 2020 date, Plaintiff is authorized
to file a Consent to a Judgment of Foreclosure and Sale in the amount of $190,809.68.

       Throughout the course of the negotiations and execution of the Settlement Agreement and
continuing through the present day, Defendant has always intended to pay the Discounted Payoff
with funds from the sale of his house that is the subject of the underlying mortgage foreclosure
action.

       However, since the onset of the unanticipated coronavirus epidemic and the Governor’s
implementation of the “pause” and stay-at-home orders and related executive orders arising
therefrom, my client has been unable to show his house in person through the
services of a real estate broker, having last done so almost two months ago.

      In that regard, as the Empire State Development Corporation (“EDC”) recently issued
guidance stating that “real estate services shall be conducted remotely for all transactions,” the
Hon. Margo K. Brodie, USDJ
Miss Jones LLC v. Arcello, Lance
May 27, 2020
Page 2



traditional means of doing business in the real estate brokerage business - - including in-person
showings, in-person open houses, and one-on-ones with agents and potential buyers - - are no longer
viable options for selling a house. Rather, pursuant to the EDC’s guidance, the broker is limited to
conducting showings “virtually.”

      Although my office wrote to Plaintiff’s counsel last month to request a 90-day extension of the
June 10, 2020 given the completely unanticipated and unforeseeable nature of the coronavirus
pandemic and the resultant impact upon the real estate market, Plaintiff’s counsel indicated they
would only agree to such an extension if Defendant made monthly payments in the amount of
$10,000 for each month beyond the June 10, 2020 date, payable in advance.

       As the June 10, 2020 date for payment under the Settlement Agreement is less than a month
away, and as there is no clear indication as to when real estate brokers will be able to conduct
personal showings of my client’s home, I am writing to request a telephone conference with the
Court to address the possibility of staying enforcement of the Settlement Agreement or agreeing to a
brief extension of my client’s obligations thereunder.

       By virtue of the unforeseeable coronavirus epidemic and the Governor’s executive order, the
real estate brokerage business has been shut down in its traditional sense and made it impossible for
my client to be able to comply with selling his home to make his payment. Plaintiff is fully aware that
Defendant was relying on the sale of the house in order to make the settlement payments, and that
the means to do so are longer available to Defendant as a result of the pandemic.

        Essentially, Defendant’s performance of his contractual obligations under the Settlement
Agreement has been rendered impossible by the government’s order issued against the backdrop of
a completely unforeseeable event. Vemics, Inc., 2011 U.S. Dist. LEXIS 72611, at *14 (“impossibility of
performance is a result of an unanticipated event that could not have been foreseen or protected
against in the contract”); Kel Kim, 70 N.Y.2d at 902; Inter-American Dev. Bank v. Nextg Telecom Ltd.,
503 F.Supp.2d 687, 695 (S.D.N.Y. 2007) (impossibility is met if it involves an “act of state”); Moyer v. Little
Falls, 134 Misc. 2d 299, 301 (N.Y. Sup. Ct. Herk. Cty. Dec. 29, 1986) (explaining “performance should be
excused [] if governmental action or other contingencies create a substantially unjust situation totally
outside contemplation of the parties.”); See also Kolodin v. Valenti, 115 A.D.3d 197, 200-01 (1st Dept.
2014) (performance rendered impossible as barred by court order).


        Furthermore, the Court’s grant of the relief requested herein would not unprecedented, as a
fellow Judge of the Eastern District of New York held a telephone conference pursuant to a similar
request to defer enforcement of a settlement agreement, and entered a minute order following the
conference reflecting that “[t]he parties agreed to stay Defendants' obligations to remit the three
remaining payments under the parties' settlement agreement for a few months, due to financial
difficulties imposed by the COVID-19 pandemic,” and directed the parties “to file an addendum to
their settlement agreement . . . setting forth a new timetable for Defendants to complete their
settlement obligations.” See Pozdnyakova et al v. Nargis Corp et al. 1:17-cv-07076-LDH-PK, copy of
minute sheet annexed.
Hon. Margo K. Brodie, USDJ
Miss Jones LLC v. Arcello, Lance
May 27, 2020
Page 3



      Based upon the foregoing, Defendant respectfully requests a telephone conference to discuss
a means by which to stay Defendants’ payment obligations under the Settlement Agreement until 90
days after the Governor’s executive order is lifted.

       Please note that the Defendant is in no way requesting that the Court relieve him of his
contractual obligation to perform, but seeks rather to suspend or delay the time for performance until
ninety (90) days after the “pause” is lifted.

        We thank the Court for its time and attention to this matter.

                                                         Respectfully,


                                                         Meryl L. Wenig
